Citation Nr: 0920525	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  09-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral knee 
disability.

2.  Entitlement to service connection for bilateral leg 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Christina P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from 
April to December 1952.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2007 rating decision by a special, expedited claims 
processing unit ("Tiger Team") at the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.


FINDING OF FACT

There is no medical evidence of current bilateral knee or leg 
disability, such as in the way of pertinent diagnoses.


CONCLUSION OF LAW

The Veteran does not have bilateral knee or leg disability 
due to disease or injury incurred in or aggravated by his 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  



Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  For claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that a 
claimant submit any evidence in his possession that might 
substantiate the claims.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007), 
the U.S. Court of Appeals for the Federal Circuit held that 
any error in a VCAA notice, concerning any element of a 
claim, is presumed prejudicial, and that VA then bears the 
burden of rebutting this presumption.  However, the Supreme 
Court of the United States recently reversed the Federal 
Circuit's holding in Shinseki v. Sanders, 556 U. S. ___ 
(2009).  The Supreme Court held that the Federal Circuit had 
placed an "unreasonable evidentiary burden upon the VA..." by 
creating a presumption of prejudice with regard to deficient 
VCAA notice.  (slip. op. at 11).  The Supreme Court 
reiterated that "the party that 'seeks to have a judgment 
set aside because of an erroneous ruling carries the burden 
of showing that prejudice resulted.'"  Id., citing Palmer v. 
Hoffman, 318 U. S. 109, 116 (1943); see also Tipton v. Socony 
Mobil Oil Co., 375 U. S. 34, 36 (1963) (per curiam); United 
States v. Borden Co., 347 U. S. 514, 516-517 (1954); cf. 
McDonough Power Equipment, Inc. v. Greenwood, 464 U. S. 548, 
553 (1984); Market Street R. Co. v. Railroad Comm'n of Cal., 
324 U. S. 548, 562 (1945) (finding error harmless "in the 
absence of any showing of . . . prejudice").  The Supreme 
Court emphasized that its holding did not address the 
lawfulness of the U.S. Court of Appeals for Veterans Claims' 
reliance on the premise that a deficiency with regard to 
informing a Veteran about what further information was 
necessary to substantiate his claims had a "natural effect" 
of prejudice, but that deficiencies regarding what portions 
of evidence VA would obtain and what portions the Veteran 
must provide did not.  (slip. op. at 3). 

Prejudicial deficiencies in the timing or content of a VCAA 
notice can be cured by showing the essential fairness of the 
adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

In this case, a letter satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) was sent to the Veteran in May 
2007, prior to the initial adjudication of his claims 
in August 2007.  That letter informed him of the evidence 
required to establish his claims for service connection and 
of his and VA's respective responsibilities in obtaining 
supporting evidence.  That letter also complied with Dingess, 
as it apprised him of the downstream disability rating and 
effective date elements of his claims.

The Board also finds that a VA examination is not necessary 
to determine whether the Veteran has leg or knee disabilities 
attributable to his military service, as the standards of the 
Court's decision in McLendon v. Nicholson, 20 Vet. App. 79 
(2006), have not been met.  Under McLendon, VA must provide a 
medical examination in a service-connection claim when there 
is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  Id., at 81.  See also 38 
U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Here, though, none of the Veteran's service treatment records 
(STRs) or 
post-service VA treatment records makes any reference to a 
knee or leg disorder, such as in the way of a pertinent 
diagnosis.  There is only his unsubstantiated lay allegation 
that he has bilateral knee and leg conditions, but no 
supporting medical diagnoses, and his unsubstantiated lay 
allegations, alone, are insufficient evidence to require VA 
to schedule him for an examination for a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).  Simply put, none of the prongs of the McLendon test 
have been met.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA or 
the Court.



II.  Merits

The Veteran claims he sustained a left leg injury during a 
training exercise in 1952, when a metal object pierced his 
thigh while he was climbing a pole.  He contends that injury 
during service has resulted in bilateral knee and leg 
disabilities.  For the reasons and bases set forth below, 
however, the Board finds that the preponderance of the 
evidence is against his claims, so they must be denied.

The Veteran may be awarded service connection by showing he 
currently has a disability resulting from a disease or an 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303(a).  Stated somewhat differently, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

As to the first element requiring proof of current 
disability, the Veteran's claims file includes VA treatment 
records dated from 2000 to 2008.  But there is no diagnosis 
of a knee or leg disability in these records.  He complained 
of left thigh pain on one occasion in May 2007 and of left 
knee pain once in November 2007.  However, his treating 
physicians did not diagnosis a chronic disability at either 
examination.  The November 2007 examination reports note 
minimal crepitus and left knee arthralgia (i.e., joint pain), 
and later records also note musculoskeletal pain.

Thus, the Veteran only has current diagnoses that amount to 
"pain," which is not a current disability for VA 
compensation purposes.  Mere pain, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

Thus, in absence of competent medical evidence showing a 
known clinical diagnosis involving the Veteran's legs or 
knees, his claims must be denied.  See Degmetich v. Brown, 8 
Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that VA compensation only may be awarded to an applicant who 
has disability existing on the date of application, not for 
past disability); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (in the absence of proof of the presently claimed 
disability, there can be no valid claim).

Although the Veteran's legs and knees have no current 
orthopedic, neurological, or muscle disability to account for 
his complaints of pain, a scar has been identified on his 
left thigh.  Unfortunately there is no record of the incident 
in service when he alleges he injured his left thigh.  His 
available STRs, which include the reports of his military 
entrance and separation examinations, are completely 
unremarkable for any indication of leg or knee complaints 
and, therefore, are probative evidence against his service 
connection claims.  See Struck v. Brown, 9 Vet. App. 145 
(1996).  However, even if, as he is alleging, there are 
missing records concerning that incident in service, there 
would only be a heightened obligation to more fully explain 
the reasons and bases for this decision and to carefully 
consider applying the benefit of the doubt rule.  This 
heightened duty in these regards would not obviate the need 
for him to have medical nexus evidence supporting his claims.  
See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing 
Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)).  That is to say, 
there is no reverse presumption for granting his claims; the 
threshold for allowing his claims is not lowered, rather, 
only a heightening of VA's obligation to discuss its findings 
and conclusions.  See Russo v. Brown, 9 Vet. App. 46 (1996). 
Cf. Colette v. Brown, 82 F. 3d 389, 392-393 (Fed. Cir. 1996); 
Arms v. West, 12 Vet. App. 188, 194-195 (1999).



In this case the record does not contain a current diagnosis 
of leg or knee disability.  And although the record includes 
a few recent complaints of leg pain, no underlying disorder 
has been diagnosed to account for this pain.  Therefore, 
without this underlying diagnosis of a leg or knee 
disability, the Veteran cannot be granted service connection 
for these conditions because there is no current disability 
to causally relate to his military service.  See Watson v. 
Brown, 4 Vet. App. 309, 314 (1993) ("A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.").  See, too, Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

The Board also has considered the Veteran's lay statements.  
Although he may well believe that his claimed conditions are 
related to his military service, and in particular to the 
specific incident mentioned, he is only competent to testify 
to his symptoms (of pain, etc.), as he lacks the necessary 
medical training and expertise to render a medical diagnosis 
or medical opinion as to the etiology of his conditions.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 492 494-95 (1991); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).  
See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 6 Vet. 
App. 465, 469 (1994). 

For these reasons and bases, the preponderance of the 
evidence is against the claims.  Consequently, the doctrine 
of reasonable doubt is not for application.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).  Accordingly, the appeal of 
these claims is denied.




ORDER

The claim for service connection for bilateral leg disability 
is denied.

The claim for service connection for bilateral knee 
disability is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


